Hill, J.
(After stating the foregoing facts.)
Did the petition make a case against the defendants? We think not. The petition is too vague a,nd indefinite as to set out a cause of action. If the present administrator is proceeding on the theory that the first sale was a valid one, and he is seeking to hold the'purchaser responsible for his bid, the reply is that the first administrator could not be a purchaser at his own sale, and the allegations of the petition allege that he was such purchaser. It is not a case where the second administrator is seeking to sell the land with notice to the first purchaser that the land will be sold subject to his. bid. But it is based upon the allegation that the act of the defendant Wall as a former administrator, in purchasing the land through Thomas, was without regard to the interest of the estate he represented, and that he did not comply with his bid, and was negligent in allowing “the said lands to depreciate in value by his failure to sell same as the law directs.” If the plaintiff could recover at all under the petition, it is on the basis of the first being a valid sale. The allegations of the petition are not sufficient to show a valid sale, but on the contrary show a void sale, which has not been ratified by any one authorized to ratify. We do not think that the general allegations of the petition, as set out above, are sufficient to support an action against the first administrator or his sureties. These allegations negative the idea of a valid sale, and the plaintiff seeks to hold the former administrator liable on the allegation that he did purchase at his own sale and failed to comply with the bid, and in allowing the land to depreciate in value before the second sale. The allegations of the petition are not sufficient to authorize a recovery on the basis of a depreciation of the value of the land between the first and second sales, as loosely set out in the petition. It appears from the petition that after his appointment the. present administrator received from the former administrator possession of the land, procured a second order to sell, and did sell at a second public sale for a less price than was offered at the first sale. It can not be said that this act on the part of the second administrator amounts to a ratification *277of a voidable sale; for tbe administrator could not thus ratify tbe voidable sale for tbe beirs at law, or recover on tbe basis set out in tbe petition.
Under tbe vague and indefinite allegations as they appear in tbe petition, we think tbe court erred in overruling the general demurrer. Judgment reversed.

All the Justices concur.